Citation Nr: 0003893	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  95-28 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as due to herbicide exposure.

2.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 20 percent disabling.

3.  Entitlement to a temporary 100 percent evaluation under 
the provisions of 38 C.F.R. § 4.30.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from January 1967 to March 
1969.  In April 1969, he claimed service connection for a 
bilateral knee disorder.  An August 1969 rating decision 
granted service connection for postoperative derangement of 
the right knee, assigning a 10 percent evaluation, and denied 
service connection for internal derangement of the left knee.

In November 1992, the veteran claimed an increased rating for 
the right knee disability, service connection for a left knee 
disorder secondary to the right knee disability, and service 
connection for a skin disorder secondary to Agent Orange 
exposure.  An April 1993 rating decision denied an increased 
rating for the right knee disability, denied service 
connection for a left knee disorder, and denied service 
connection, on a direct basis, for a skin disorder.  
Adjudication of the herbicide exposure claim was deferred 
pending issuance of pertinent VA regulations.

In August 1994, the veteran reported October 1989 right knee 
surgery, and claimed a temporary 100 percent evaluation for 
convalescence pursuant to 38 C.F.R. § 4.30.  This appeal 
comes to the Board of Veterans' Appeals (Board) from an April 
1995 rating decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO) that denied, in addition to the benefit 
claimed, an increased rating for the right knee disability 
and service connection for a skin disorder secondary to 
herbicide exposure.

In June 1996, the veteran reported February 1996 left knee 
surgery, claimed clear and unmistakable error in the August 
1969 rating decision that had denied service connection for a 
left knee disorder, and claimed a temporary 100 percent 
evaluation for convalescence following the left knee surgery 
pursuant to 38 C.F.R. § 4.30.  An August 1996 rating decision 
found clear and unmistakable error in the August 1969 rating 
decision, granted service connection for a left knee 
disorder, and also granted a temporary 100 percent evaluation 
for a period of convalescence following the February 1996 
left knee surgery.  However, in granting service connection 
for a left knee disorder, the rating decision characterized 
the grant as "traumatic arthritis, both knees (previously 
described as postoperative derangement, right knee)".  
(Emphasis added.)  A single 10 percent evaluation was 
assigned from April 1969 for both knees, a 100 percent 
evaluation was assigned for convalescence from February 1996, 
and a single 10 percent evaluation was assigned from May 
1996.

A December 1996 hearing officer decision, following a May 
1996 hearing, granted an increased rating, to 20 percent, for 
the right knee disability.  The hearing officer decision also 
granted a separate 10 percent evaluation, from August 1994, 
for the left knee disorder.  The December 1996 rating 
decision implementing the hearing officer decision 
characterized the veteran's service-connected knee 
disabilities as "postoperative derangement, right knee[,] 
with arthritic changes" and "post traumatic arthritis of 
the left knee".

The Board suggests that the RO may wish to consider the 
application of the bilateral factor under the provisions of 
38 C.F.R. § 4.26.  That matter, however, is not before us at 
this time, and it does not appear that application of the 
bilateral factor would have a current impact upon the 
veteran's level of compensation.


FINDINGS OF FACT

1.  The claim for service connection for a skin disorder 
secondary to herbicide exposure is not plausible under the 
law, as it is not accompanied by adequate supporting medical 
evidence.

2.  With regard to the claim for an increased rating for a 
right knee disorder, all available relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained by the RO.

3.  The veteran's right knee disorder is manifested by 
complaints of aching, stiffness, and occasional swelling.  
Clinical findings show no atrophy, effusion, erythema, 
tenderness, or instability, but X-rays show degenerative 
joint disease, and range of motion was reported as 0 to 135 
degrees.

4.  On November 10, 1989, the veteran was hospitalized for 
arthroscopic surgery of the right knee; his doctor allowed 
him to return to work on February 1, 1990.


CONCLUSIONS OF LAW

1.  The claim for service connection for a skin disorder 
secondary to herbicide exposure is not well grounded.  
38 U.S.C.A. §  5107(a) (West 1991).

2.  The veteran's right knee disorder is not shown to be more 
than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, to include §§ 4.7, 4.10, 4.40, 4.45, 
and 4.71a, Diagnostic Codes (DC) 5010, 5003, 5260 (1999).

3.  Convalescence benefits are granted from November 10, 
1989, through January 31, 1990.  38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include a January 1967 
Report of Medical History wherein the veteran reported 
arthritis, right knee, at age 10 but no trouble since.  The 
examiner noted no current disability.

A September 1968 outpatient treatment record noted complaints 
of right knee pain, crepitus, and locking during preceding 
weeks.  At an October 1968 orthopedic examination, there was 
marked crepitus, pain on motion, and a positive Apley 
grinding test, and X-rays showed an irregular surface of the 
medial condyle.  The diagnosis was osteochondritis dissecans 
with early femoral-tibial arthritis.  A January 1969 
outpatient treatment record noted a torn right medial 
meniscus with effusion, locking, and a positive McMurray's 
sign.

An August 1969 VA examination noted right knee surgery in 
service.  The veteran was slightly unsteady when squatting, 
and complained of a pulling sensation in his knees.  There 
was no swelling, tenderness, or deformity, but there was 
crepitus over the medial aspect of the right knee.  Joint 
spaces of the knees appeared normal on
X-rays, but there was early lipping of the intercondyloid 
eminences bilaterally and of the superior and posterior 
margins of the patella on the right.  The radiologist 
concluded that the X-rays showed traumatic arthritis or 
degenerative joint disease in both knees.  The examiner 
diagnosed postoperative internal derangement of the right 
knee and internal derangement of the left knee.

At a July 1974 VA examination, the veteran complained of 
bilateral knee pain and stiffness that began spontaneously in 
1968, followed by a medial meniscectomy of the right knee in 
January 1969.  He had not had treatment for knee disorders 
since service.  Recently, knee pain had increased and he had 
lost three to four weeks of work because of it.  The examiner 
noted a limp.  On examination of the right knee, a surgical 
scar was noted, all deep tendon reflexes and pulses were 
present, and flexion was to 125 degrees.  The left knee was 
slightly tender, and all deep tendon reflexes and pulses were 
present, but flexion was only to 120 degrees.  X-rays showed 
mild degenerative changes bilaterally, a small ossific loose 
body in the in the joint space below the right medial femoral 
condyle, and a large ossific loose body in the soft tissue 
superior to the left patella.  The diagnosis was bilateral 
osteochondritis.

Letters from Roger Ferguson, MD, PhD, to the Ohio Bureau of 
Workmen's Compensation noted that the veteran had twisted his 
right knee at work in October 1989.  There was no significant 
ligamentous instability, effusion, or hemarthrosis, but there 
was tenderness over the medial joint line, pain on flexion 
and extension, and pain, but no click, on McMurray's 
maneuver.  Magnetic resonance imaging showed a tear in the 
medial meniscus and degeneration of the lateral meniscus.

The veteran was hospitalized on November 10, 1989, and 
underwent arthroscopy, which revealed grade 3 to 4 
degenerative changes of the patellofemoral joint, 
fibrillation of the cartilage in the central portion of the 
patella, and loss of cartilage down to the bone in the 
trochlear area of the femur.  The area was debrided to a 
stable rim of articular cartilage.  There was a large, 
thickened, pathological, medial patella plica, that the 
surgeon felt was probably due to prior surgery, that also was 
excised.  There were grade-2 changes of the articular 
surfaces of the medial femoral condyle and the tibial 
plateau.  There was a tear of the medial meniscus that was 
debrided to a stable rim of tissue.  The anterior cruciate 
ligament was intact, as was the lateral meniscus, but there 
were some grade-1 changes of the articular cartilage of the 
lateral compartment.

A December 1989 letter from Doctor Ferguson noted that the 
arthroscopic incisions were well healed, but there was still 
1+ effusion.  The veteran was continuing with an intensive 
rehabilitation program and was making good progress.  In a 
January 1990 letter, the doctor reported that the veteran was 
doing physical therapy on his own, and had made some 
progress, but needed a formal therapy program.  He 
tentatively released him to return to work on February 1, 
1990.

In a November 1992 statement, the veteran contended that, 
while in Vietnam, he was in areas sprayed with Agent Orange 
and that, currently, he frequently had blister-like sores and 
rashes on his buttocks and in the groin area.  He sought 
service connection for a skin disorder secondary to herbicide 
exposure, an increased rating for his right knee disability, 
and service connection for a left knee disorder secondary to 
the right knee disability.

An April 1993 VA examination noted that the circumference of 
the veteran's knees was 17 inches on the right and 161/2 inches 
on the left.  The right knee appeared slightly deformed.  
Range of motion was 0 to 120 degrees on the right, and 0 to 
140 degrees on the left.  The diagnosis was bilateral 
traumatic arthritis, worse on the right.

At an August 1995 VA examination, the veteran complained of 
pain and swelling of the knees and occasional giving way.  He 
also reported a rash of the groin and feet, previously 
diagnosed as dermatophytosis, and said that onychomycosis had 
also been diagnosed.  Range of motion of the knees was 0 to 
90 degrees with discomfort on the right, and 0 to 140 degrees 
with discomfort and crepitus on the left.  Both knees 
measured 45 cm in circumference.  He could stand on toes and 
heels, but could not squat due to pain and crepitus, and 
there was no quadriceps atrophy.  The assessment was 
bilateral post-traumatic osteoarthropathy.  In addition, 
there was a well-defined, erythematous, 3-by-4-cm patch over 
the left groin, compatible with dermatophytosis.  Examination 
of the feet revealed onychomycosis and scaly, erythematous 
areas, also compatible with dermatophytosis.  The assessment 
was dermatophytosis of the groin and feet, and onychomycosis.

At a November 1995 examination by Tri-State Orthopaedics and 
Sports Medicine, the veteran complained of bilateral knee 
pain.  The examiner noted the history of the 1989 right knee 
surgery and the finding of moderately-advanced arthritis.  On 
examination of the knees, there was slight effusion 
bilaterally, a palpable loose body in the suprapatellar pouch 
on the left, and palpable osteophytes around the margins of 
the joint on the right.  X-rays of the right knee showed 
moderately-advanced arthritis of the medial and 
patellofemoral compartments and a fairly large loose body in 
the posterolateral aspect that had not been seen previously.  
X-rays of the left knee confirmed the loose body palpated and 
the examiner reported that it was mobile and occasionally 
caused pain and locking.  Arthroscopic surgery was 
recommended for both knees, to remove loose bodies and 
debride as necessary.  The doctor opined that, since the 
veteran did not have a work injury until 1989, and since 
advanced arthritis was found during the 1989 right knee 
arthroscopy, the arthritis was attributable to the veteran's 
military service and not to the 1989 injury.

Letters from Victor Thomas, MD, show that the veteran 
underwent left knee arthroscopy in February 1996.  The 
surgery, during which a loose body was removed and a torn 
medial meniscus was repaired, revealed synovitis and 
degenerative changes.

At a May 1996 hearing, the veteran offered no evidence in 
connection with the claim for service connection for a skin 
disorder secondary to herbicide exposure.  Rather, all of his 
testimony related to his knee disorders.  He said that he had 
had problems with swelling and stiffness in his right knee 
before the 1989 surgery.  In 1989, at work, he had stepped up 
two or three feet with his right foot onto a railing, and 
heard and felt a popping sensation in his right knee.  
Currently, his right knee was stiff and sore in the morning 
and felt like there was gravel or sand in the joint.  In 
addition, it made an audible sound on motion, and the hearing 
officer indicated that he could hear it.  The veteran said 
that Doctor Thomas recently told him that
X-rays showed loose bodies in the right knee, and recommended 
more arthroscopic surgery.

At a July 1996 VA examination, the veteran reported pain and 
crepitus in both knees, right worse than left, and difficulty 
climbing stairs and with prolonged walking.  He denied 
instability and also denied current problems with locking or 
catching.  The examiner noted that the veteran walked with a 
normal gait, without evidence of a limp.  An attempt to squat 
was limited by discomfort and a feeling that he might not be 
able to rise.  On examination of the right knee, there was no 
effusion and no lateral joint line tenderness, but there was 
minimal medial joint line tenderness to palpation.  Passive 
range of motion was 0 to 130 degrees, with crepitus of the 
patellofemoral joint.  There was no evidence of atrophy, and 
strength was 5/5 in the quadriceps, gastrocnemius, anterior 
tibial, extensor hallucis longus, and extensor digitorum 
longus muscles.  Lachman's and posterior drawer tests were 
negative, the knee was stable to varus and valgus stress, and 
there was otherwise no evidence of ligamentous instability.  
X-rays showed significant patellofemoral degenerative joint 
disease, significant osteophyte formation at the superior and 
inferior poles of the patella, and significant joint space 
narrowing.  There were also some early Fairbank's changes, 
more in the medial compartment than in the lateral, with 
osteophyte formation consistent with degenerative joint 
disease.  The diagnosis was tricompartmental degenerative 
joint disease of the right knee.

At another VA examination, in June 1999, the veteran reported 
aching and stiffness of the right knee, and occasional 
swelling and tightness, aggravated by prolonged standing or 
walking.  He said he had difficulty rising from a kneeling or 
squatting position and also had difficulty with more than 
three or four flights of stairs.  He had changed his job in 
order to avoid stairs and ladders.  He denied subluxation and 
asymmetric pain.  The examiner noted that the veteran was 
able to walk to and from the examining room, distances of 
approximately 200 feet, without distress and without favoring 
either leg, and he also noted that his shoe wear was 
symmetric.  On examination of the lower extremities, there 
was no effusion, erythema, or tenderness of the knees to 
palpation, and muscles were symmetric.  Range of motion of 
the knees was from 0 to approximately 135 degrees, with 
crepitus, bilaterally.  There was no anterior, posterior, 
lateral, or medial instability of either knee.  X-rays were 
ordered.  The diagnoses were marked osteoporosis, 
degenerative joint disease of the knees, and a small loose 
body in the posterior aspect of the right knee.

Analysis

Service connection for a skin disorder claimed to be
due to herbicide exposure

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, a claimant 
seeking benefits under a law administered by the Secretary of 
Veterans Affairs has the burden to submit evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded; then, if that burden is met, the 
Secretary has the duty to assist the claimant in developing 
additional evidence pertaining to the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78, 81-82 (1990); 
Lathan v. Brown, 7 Vet.App. 359, 365 (1995).  If that burden 
is not met, the statutory duty to assist pursuant to 
38 U.S.C.A. § 5107(a) does not attach.  See Morton v. West, 
12 Vet.App. 477, 480-1 (1999), citing Grivois v. Brown, 
6 Vet.App. 136, 139 (1994); Anderson v. Brown, 9 Vet.App. 
542, 546 (1996).  Indeed, if the claim is not well grounded, 
the Board is without jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).  Further, the Court has made 
it clear that it is error for the Board to proceed to the 
merits of a claim that is not well grounded.  Epps v. Brown, 
9 Vet.App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  Thus, the threshold question 
in any case is whether the claimant has presented a well-
grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature, 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.   Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between the incurrence events in service 
and the current disability.  See Winters v. West , 12 
Vet.App. 203, 207-209 (1999) (en banc); Epps, supra; Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

The veteran contends that he has a skin disorder due to 
herbicide exposure in service.  With regard to such claims, 
Congress has provided that, when a veteran who served in 
Vietnam between 9 January 1962 and 7 May 1975 develops one of 
the following disorders to a requisite degree, that disorder 
is considered to have been incurred in service:  chloracne or 
another acneform disease consistent with chloracne, Hodgkin's 
disease or non-Hodgkin's lymphoma, respiratory cancers, 
multiple myeloma, porphyria cutanea tarda, and certain soft-
tissue sarcomas.  38 U.S.C.A. §§ 1116(a)(1)(A), (a)(2).  
However, active service in Vietnam does not presume exposure 
to herbicide unless the veteran develops a listed disorder.  
McCartt v. West, 12 Vet.App. 164, 168 (1999); 38 C.F.R. 
§ 3.307(a)(6)(iii).

In addition, Congress has delegated to the Secretary the 
authority to add disorders to this list when sound medical 
and scientific evidence shows a positive association between 
such additional disorders and exposure to herbicides.  
38 U.S.C.A. §§ 1116(a)(3), (a)(1)(B), (b)(1).  VA has found 
positive associations between herbicide exposure and prostate 
cancer and peripheral neuropathy.  38 C.F.R. § 3.309(e).  
However, with regard to disorders added by the Secretary, 
Vietnam service between 9 January 1962 and 7 May 1975 creates 
only a rebuttable presumption of exposure to herbicides, and 
affirmative evidence that the veteran was not exposed to 
herbicides while stationed in Vietnam will rebut the 
presumption.  38 U.S.C.A. §§ 1116(a)(3); 38 C.F.R. 
§ 3.309(e)(iii).

Regulations further provide that chloracne or other acneform 
diseases consistent with chloracne, acute and subacute 
peripheral neuropathy, and porphyria cutanea tarda, must 
become manifest to the requisite degree within one year from 
the last possible date of exposure.  38 C.F.R. 
§ 3.307(a)(6)(ii).  In addition, acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  See Note 2 to 38 C.F.R. § 3.309(e).

In this case, the veteran has dermatologic disorders that 
have been diagnosed as dermatophytosis and onychomycosis.  
Neither of these disorders has been found by Congress or by 
VA to be associated with exposure to herbicide, and there is 
no medical evidence of record that either one equates to 
"another acneform disease consistent with chloracne".  
Thus, the veteran is not entitled to presumptive service 
connection for a skin disorder due to herbicide exposure in 
service.

Nevertheless, since the regulations do not operate to exclude 
the traditional approach to service connection claims, 
service connection may be established, without the benefit of 
a legal presumption, by evidence that the veteran was exposed 
to herbicide in service, and medical evidence that he has a 
disorder etiologically related to herbicide exposure.  
38 U.S.C.A. § 1110; Combee v. Brown, 34 F.3d 1039, 1043-5 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet.App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997); McCartt, supra; 38 C.F.R. § 3.303(d).  However, save 
for the veteran's bare contention in his November 1992 
statement that he was exposed to herbicide(s) in service, the 
credibility of which we presume for the limited purpose of 
determining whether the claim is well grounded even though 
his competence to make such a contention is subject to some 
question, there is no evidence in this record that he was so 
exposed.  More important, there is no medical evidence in 
this record that the veteran has a disorder which is 
etiologically related to herbicide exposure.

In sum, there is no medical evidence of record that the 
veteran has a disorder presumptively related to herbicide 
exposure and no medical evidence that dermatologic disorders 
with which he has been diagnosed are etiologically related to 
herbicide exposure.  In the absence of such evidence, the 
claim is not well grounded and must be denied.

Increased evaluation for right knee disorder

An August 1969 rating decision granted serce connection for a 
right knee disorder, and assigned a 10 percent evaluation 
pursuant to DC 5257.  In May 1995, the veteran expressed 
disagreement with an April rating decision which had denied 
an increased evaluation.  A December 1996 rating decision 
increased the evaluation to 20 percent, pursuant to DC 5010-
5257.  However, since a claimant is generally presumed to 
seek the maximum benefit allowed by law, an increased 
evaluation, assigned during the pendency of an appeal, that 
is less than the maximum evaluation available, does not 
resolve the appeal absent withdrawal thereof pursuant to 
38 C.F.R. § 20.204.  The claim remains in controversy.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999) citing AB v. 
Brown, 6 Vet.App. 35, 38 (1993).  Therefore, although the 
evaluation of the veteran's right knee disorder was increased 
in December 1996, the veteran did not withdraw his appeal of 
the April 1995 denial of an increased evaluation, so it is 
presumed that he also disagrees with the 20 percent 
evaluation assigned by the hearing officer.

If a veteran claims an increased evaluation based on 
increased disability of a service-connected disorder, such a 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  With 
such a claim, entitlement to compensation has already been 
established, so the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities, Part 4 of title 38 of the Code of 
Federal Regulations, identifies various disabilities by 
separate diagnostic codes.  38 C.F.R. § 4.27.  Within 
diagnostic codes, specific ratings are determined by the 
application of criteria that are based on the average 
impairment of earning capacity caused by the rated 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation is assigned if the disability 
picture more nearly approximates the criteria for that 
evaluation; otherwise, the lower evaluation is assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Functional loss, due to the absence of bones, muscles, or 
associated structures, or due to deformity, adhesions, 
defective innervation, or other pathology, or due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran while undertaking motion, must be 
considered.  38 C.F.R. § 4.40.  As regards the joints, the 
factors of disability reside in reductions of their normal 
excursion or movement in different planes.  In rating 
disability of the joints, consideration must be given to 
demonstrated range of motion, pain on motion, excess 
fatigability, weakened motion, lack of coordination, and 
swelling, deformity, and atrophy from disuse.  38 C.F.R. 
§ 4.45.
Here, the evidence shows that the veteran has traumatic 
arthritis of the right knee.  With arthritis, painful motion 
is an important factor of disability and evidence thereof, 
e.g., facial expression, wincing, etc., with pressure, 
manipulation, or motion, as well as crepitus in joint 
structures, should be carefully noted.  The law intends to 
recognize the residuals of healed injury, e.g., actually 
painful motion or unstable or malaligned joints, as entitled 
to at least the minimum compensable rating for the joint.  
Flexion elicits such manifestations and the joints involved 
should be tested for pain on active and passive motion, and 
on weight- and non-weight-bearing.  38 C.F.R. § 4.59.

The diagnostic code for traumatic arthritis is DC 5010, which 
refers adjudicators to DC 5003 (degenerative arthritis).  
Degenerative arthritis, evidence of which must be established 
by X-ray, is rated on the basis of limitation of motion 
according to the appropriate diagnostic codes for the joint 
or joints involved.

Turning now to the diagnostic codes for limitation of motion 
of the leg, we first recognize that the normal range of 
motion of the leg is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II.  The rating criteria for DC 5260 
(limitation of flexion of the leg) begin with a 
noncompensable evaluation when flexion is limited to 60 
degrees.  The rating criteria for DC 5261 (limitation of 
extension of the leg) begin with a noncompensable evaluation 
when extension is limited to 5 degrees.  At the June 1999 
examination, the range of motion of the veteran's right leg 
was from 0 to 135 degrees.  Thus, a compensable evaluation 
would not be warranted under the provisions of either DC 5260 
or DC 5261.

If limitation of motion is demonstrated, but not to a 
compensable degree, then a 10 percent evaluation is warranted 
pursuant to DC 5003 (degenerative arthritis) for each major 
joint or group of minor joints involved.  If there is no 
limitation of motion, a single 20 percent evaluation is 
warranted if two or more major joints or two or more minor 
joint groups are involved and there are occasional 
exacerbations.  If there is no limitation of motion, a single 
10 percent evaluation is warranted if two or more major 
joints or two or more minor joint groups are involved and 
there are no exacerbations.

The knee is a major joint.  38 C.F.R. § 4.45(f).  At the June 
1999 examination, flexion of the left knee was limited by 5 
degrees so, although that limitation of motion is 
noncompensable and so slight that another examination the 
same day might show no limitation of motion, a 10 percent 
evaluation is warranted for degenerative arthritis of the 
right knee pursuant to DC 5003.

We have considered the application of the DeLuca case and 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  There is no evidence of 
weakened motion, lack of coordination, atrophy from disuse, 
or bony deformity.  However, the veteran reported aggravation 
of his symptoms with prolonged standing or walking, which we 
view as evidence of excess fatigability.  In addition, there 
is evidence of occasional swelling.  However, even if flexion 
of the leg was limited to 30 degrees, instead of 135, by 
swelling or excess fatigability, an evaluation greater than 
20 percent would not be warranted.  The Board is of the view 
that, since only a 10 percent evaluation is warranted by 
examination findings, the veteran is adequately compensated, 
even for flare-ups or exacerbations of the right knee 
disability, by the 20 percent evaluation currently assigned.

We have also considered evaluations under the provisions of 
other diagnostic codes.  However, there is no evidence of 
recurrent subluxation or lateral instability, so DC 5257 is 
not applicable.  The maximum evaluation under DC 5258 
(dislocated cartilage with locking, pain, and effusion into 
the joint) is 20 percent, and the maximum evaluation under DC 
5259 (symptomatic postoperative removal of cartilage) is 10 
percent, so evaluation pursuant to either of those diagnostic 
codes would not result in an increase.  The veteran has only 
one right knee disability, not more, so he could not be 
assigned a separate evaluation pursuant to one of the 
foregoing diagnostic codes, in addition to the one currently 
assigned, without violating the rule against pyramiding.  See 
Esteban v. Brown, 6 Vet.App. 259 (1994); 38 C.F.R. § 4.14.

The veteran has arthritis of the right knee that warrants 
only a 10 percent evaluation under the provisions of 
applicable diagnostic codes.  Some activities exacerbate his 
disability, and he has some flare-ups of it, but there is no 
evidence that either the exacerbations or the flare-ups are 
so disabling as to warrant an evaluation greater than the 20 
percent currently assigned.

Temporary 100 percent evaluation
under 38 C.F.R. § 4.30

A 100 percent evaluation is assigned, effective the date of 
hospital admission and continuing for one, two, or three 
months from the first day of the month following hospital 
discharge, when medical evidence shows that:  the veteran 
underwent surgery necessitating at least one month of 
convalescence; or there are severe postoperative residuals, 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, a body cast, the necessity of home confinement, or 
the necessity of crutches or a wheel chair; or there is 
immobilization by cast, though no surgery, of one or more 
major joints.  The 100 percent evaluation may be extended 
beyond three months and is followed by the schedular 
evaluation warranted by the evidence.  38 C.F.R. § 4.30.

Here, the veteran has a lengthy history of osteochondritis 
dissecans and arthritis of the right knee.  He was 
hospitalized on November 10, 1989, and underwent right knee 
surgery.  Thereafter, he had intensive physical 
rehabilitation and was precluded, by direction of his doctor, 
from working until February 1, 1990.  We find that he was 
entitled to a temporary total (100 percent) evaluation under 
the provisions of 38 C.F.R. § 4.30 for a period beginning 
with his hospitalization on November 10, 1989, and ending 
January 31, 1990, the day before he was allowed to return to 
work.

In his December 1996 decision, the hearing officer held that 
convalescence benefits were precluded by the fact that the 
veteran did not claim an increased rating until November 
1992.  It is true that he did not claim an increased rating 
until 1992, and it is also true that he did not claim section 
4.30 benefits for his 1989 surgery until August 1994, but the 
relationship between the dates of his claims and section 
3.400 (a general regulation containing guidance on effective 
dates for a plethora of benefits), to which the December 1996 
hearing officer decision alluded, is not entirely clear.  The 
effective date for section 4.30 benefits, the date of 
admission to the hospital, is found in section 4.30, so there 
is no need, indeed, no authority, to resort to section 3.400.  
An ancient and accepted principle of statutory construction 
is that, when there is some conflict between a general law 
and a specific one, the specific law controls.  See Zimick v. 
West, 11 Vet.App. 45 (1998), citing Busic v. United States, 
446 U.S. 398, 100 S. Ct. 1747, 64 L. Ed. 2d 381 (1980).


ORDER

Entitlement to service connection for a skin disorder, 
claimed to be due to herbicide exposure, is denied.

Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to a temporary 100 percent evaluation, under the 
provisions of 38 C.F.R. § 4.30, is granted for the period 
from November 10, 1989, through January 31, 1990, subject to 
the statutes and regulations governing the payment of 
monetary benefits.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

